              Case 1:19-cr-00318-JMF Document 110 Filed 07/13/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :     19-CR-318-3 (JMF)
                                                                       :
JOSHUA IKEJIMBA,                                                       :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In light of the circumstances surrounding COVID-19, the Court is not in a position to hold the
upcoming proceeding in this case in person. Counsel are directed to confer and, within two business
days of this Order, submit a joint letter indicating their views on whether the proceeding should
proceed now or if it should be adjourned (and, if so, for how long). If either party believes that
sentencing should proceed now, the letter should address (1) whether the Court may proceed by
telephone or videoconference pursuant to Section 15002 of the CARES Act and the Chief Judge’s
related Standing Orders, mindful that the Court may not do so unless it “finds for specific reasons that
the plea or sentencing in that case cannot be further delayed without serious harm to the interests of
justice”; and (2) whether the Defendant consents to appearing in that manner and/or to waiving his/her
appearance altogether. If the Defendant is detained, counsel should also identify the facility in which
the Defendant is held. And if the Defendant is not detained, counsel should indicate whether the
Defendant would be capable of participating in a telephone or videoconference.

       After reviewing the parties’ joint letter, the Court will issue an order indicating whether the
proceeding is adjourned and addressing any other relevant deadlines and information. If the
proceeding is held, it will be by telephone or video, albeit perhaps at a different time. To that end, if
counsel believe that the proceeding should be held now, they should indicate in their joint letter dates
and times during the week of the currently scheduled proceeding that they would be available for a
telephone or videoconference proceeding. In either case, counsel should review and comply with the
Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at https://nysd.
uscourts.gov/hon-jesse-m-furman.

        SO ORDERED.

Dated: July 13, 2020                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
